DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 February 2021 has been entered.
 
Status of the Claims
This action is in response to papers filed 2 February 2021 in which claim 34 was amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 2 October 2021, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 34, 39, 46, 49, 51, 53-55, 57-64, 66-73, 75 are under prosecution.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39, 73, 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39, 73, 75 are each indefinite because they depend from Claim 35 which is canceled.  Therefore the meets and bounds of the claims are undefined.

	

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 34, 36-37, 39, 46-48, 51-58, 73, 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jovanovich et al (IDS: 5/18: 2010/0165784, filed 18 December 2009) and Pease et al (IDS: 5/18, 2004/0151629 published 5 August 2004).
Regarding Claims 34 and 75, Jovanovich teaches a method of uniformly heating a microfluidic device by providing a microfluidic device having one or more channels (microfluidic chip, ¶ 69), using a heating means (e.g. ¶ 118, e.g. Peltier, IR, etc. ¶ 117) to increase the temperature of a heat spreader affixed to the microfluidic device and using a measuring means (temperature sensor) to determine the temperature of the spreader or channels (e.g. ¶ 117-120).
Jovanovich teaches the heat spreader comprises graphite and is aligned with and in thermal contact with the channels of the microfluidic device (¶ 113, ¶ 118-120).  It is noted that the instant specification (e.g. ¶ 19 of the pre-grant publication) defines graphite as an anisotropic material which provides the uniformity as claimed.   Therefore the heat spreader of Jovanovich is encompassed by the instantly claimed heat spreader as defined by the instant specification. 
Jovanovich teaches the embedded sensors are adjacent to and aligned with the fluidic channels to provide heat from the spreader uniformly and parallel to the plane of the isolated regions of the channel (e.g. ¶ 118-120). 
Jovanovich teaches embedded temperature sensors wherein the temperature regulators (i.e. temperature sensors) are coated with silicon carbide (¶ 119-120) but is silent regarding passivation of embedded sensors as defined by Claim 75.

Therefore, the silicon carbide of Jovanovich is encompassed by the instantly claimed passivation as defined by Pease.
Pease teaches a device comprising microfluidic channels (¶ 35), a heat spreader (206/208) in thermal contact with the channels a heating means (198) and temperature sensor comprising passivation layers and/or insulation (¶ 60-61 and Fig. 9) wherein the passivation layers comprise e.g. silicon nitride (¶ 133).  Pease further teaches that the embedded temperature sensor and heaters are vertically aligned with the channel region whereby (¶ 60):

Both thermal control zones 150 and 170, with a vertical arrangement of heaters and sensors, may provide advantages over other heater /sensor arrangements. For example, heaters and sensors arrayed parallel to a substrate surface may be heating and sensing different fluid volumes. Accordingly, temperature control is less accurate. In other cases, heaters and sensors may be combined in a single resistive layer that functions as a resistive heating element and a thermistor. However, this provides a less-responsive and less accurate approach to temperature regulation. In general, thermal control zones 150, 170 may allow direct power regulation of thermal control devices that compensates for 1) variable parasitic electrical resistance on the biochip; 2) variations in material properties based on temperature, environment, and/or composition; and/or 3) noise from other sources, among others. In addition, thermal control zones 150, 170 may increase the lifetime of a resistive heater by avoiding excessive power input and thus excessively high resistor temperatures. Furthermore, zones 150, 170 may be used effectively for producing and maintaining a bubble for a 

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide the passivation and arrangement of the heaters and sensors as taught by Pease to the device of Jovanovich.  The artisan would have been motivated to do so for the expected benefits as taught by Pease.
Regarding Claim 36, Jovanovich teaches the temperature sensors are provided in a recessed portion of the heat spreader (e.g. ¶ 120). 
Regarding Claim 37, Jovanovich teaches insulation over a temperature sensor on the heat spreader (¶ 119).
Regarding Claim 39, Jovanovich teaches the temperature sensor thermally regulates the heater (¶ 119-120).
Regarding Claims 46-48, Jovanovich teaches the device further comprising cooling means e.g. fans (¶ 120) wherein the temperature sensors, heat spreaders and fan control heat loss and improve uniformity of sample temperatures (e.g. ¶ 120). 
Regarding Claims 51, Pease further teaches the heat spreaders (206/208) are symmetric with the thermal zones so as to effectively conduct heat to the thermal zones/ (192/194)(¶ 61).  Therefore the artisan would have been motivated to align the heat spreaders and thermal zones in the device of Jovanovich to thereby effectively conduct heat to the substrate as taught by Pease.
Regarding Claims 53-55, 57, Jovanovich teaches the heat spreader comprises graphite and is aligned with and in thermal contact with the channels of the microfluidic 
Regarding Claim 58, Jovanovich teaches the heat spreader is affixed to the microfluidic device with pressured e.g. bolts, screws, pins, clips, etc. (¶ 118).
Regarding Claims 73, Jovanovich teaches the temperature sensors are embedded and under the microfluidic channels (e.g. ¶ 118-120).



Claims 34 and 58-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jovanovich et al (2010/0165784, filed 18 December 2009) in view of Pease et al (2004/0151629 published 5 August 2004) and Wilson et al (IDS: 5/18, 2004/0000712, published 1 January 2004).
Regarding Claims 34 and 58-62, Jovanovich teaches the heat spreader is affixed to the microfluidic device to provide thermal contact between the spreader and the microfluidic chip and teaches securing the thermal contact using bolts, screws, pins, clips, etc. (¶ 118) but the reference does not teach permanent bond or an adhesive having particles.   Pease also teaches the integrated heat spreader but is silent regarding the means for affixing the spreader.
However, Wilson teaches thermally conductive interfaces for forming a permanent bridge with a heat spreader (¶ 1) wherein the interfaces comprise organic and inorganic components (¶ 31) wherein the organic components include acrylates (¶ 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to affix the heat spreaders of Jovanovich and/or Pease using the adhesives taught by Wilson.   The artisan would have been motivated combine organic and inorganic components suggested by Wilson to derive optimal composition based on the desired conductivity.  It is noted that In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 states where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum by routine experimentation.  The artisan would have been further motivated to use the adhesives in the devices of Jovanovich and/or Pease the benefits taught by Wilson e.g. thermal stability and desired conductivity (¶ 29, 67, 74).


	Claims 34 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jovanovich et al (2010/0165784, filed 18 December 2009) in view of Pease et al (2004/0151629 published 5 August 2004) and Copeland et al (IDS: 5/18, 2002/0072122, published 13 June 2002).
Regarding Claims 34 and 49, Jovanovich teaches the cooling means comprises a fan (¶ 120) but does not specifically teach a PWM fan as defined by Claim 49. 

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the cooling fans of Jovanovich by using the PWM fans of Copeland to thereby provide programmable and responsive fans as desired in the art.



	Claims 34 and 66-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jovanovich et al (2010/0165784, filed 18 December 2009) in view of Pease et al (2004/0151629 published 5 August 2004) and Crews et al (Anal. Chem. 2009, 81: 2053-2058).
	Regarding Claims 34, 66-68, Jovanovich teaches method comprises nucleic acid denaturation, amplification and genotyping (e.g. ¶ 166-168).   Pease also teaches the method includes amplification and genotyping (e.g. Fig. 15 and related text and ¶ 169-171) but the references do not specifically teach melt analysis to determine genotype as defined by Claims 66-68.
	However, microfluidic melt analysis for genotyping samples was well-known in the art as taught by Crews.
	Crews teaches the method of using a microfluidic channel device, heater and temperature sensor (e.g. page 2055) to perform melt analysis of amplicon to thereby 
	Therefore one of ordinary skill in the art would have reasonably utilized the melt analysis of Crews to derive the genotype information desired by Jovanovich and Pease to thereby provide the genotype information with high-resolution and high serial processing as taught by Crews (e.g. page 2058).


 	Claims 34, 63-64 and 66-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jovanovich et al (2010/0165784, filed 18 December 2009) in view of Pease et al (2004/0151629 published 5 August 2004) and Crews et al (Anal. Chem. 2009, 81: 2053-2058) as applied to Claim 34 above and further in view of Colston et al (2010/0173394, published 8 July 2010) and Guschin et al (Applied and Environmental Microbiology, 1997, 63 (6): 2397-2402).
Regarding Claims 34, 63-64 and 66-72, Jovanovich, Pease and Crews teach the method of Claims 34 and 66-68 as discussed above.   Crews further teaches calibration by analyzing melting curve data from control samples (having known melting characteristics) as normalization curves (i.e. calculated offset) for detection of polymorphic samples (e.g. page 2057-8) but the references do not specifically teach calibration of the heater or sensor or using a universal control sample.
However, using probes representing sequences found if “almost all life” were routinely used as control probes (e.g. Guschin, Table 1).  And using calibration signals 
One of ordinary skill would have been motivated to utilize the calibration of Crews and/or Colston in the methods of Jovanovich and/or Pease to thereby provide improved accuracy and reliability of genotype analysis as taught by Colston (e.g. ¶ 1046).   Furthermore, the artisan would have utilized the universal probes of Guschin as control sequences to thereby provide a control for “all life” as routinely practiced in the art.   

	Response to Arguments
	Applicant assets that Jovanovich does not teach a heat spreader having non-uniform conductivity as required by the claim.   Applicant points to the instant specification wherein anisotropic materials have the claimed properties and argues that this element is missing from Jovanovich.  
	The argument has been considered but is not found persuasive.  While Claim 34 defines the heat spreader is made of an anisotropic material, neither the claims nor the specification limit the invention to non-uniform conductivity.   However, it is noted that Jovanovich define the heat spreader comprises graphite, which the specification defines as an anisotropic material.   Therefore it is maintained that Jovanovich teaches the heat spreader as claimed. 
	Applicant further argues that none of the cited prior art cure the deficiencies of Jovanovich.  

 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634